Filed 2/24/21 P. v. Jimenez CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077863

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD143996)

 DANNY JIMENEZ,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Charles G. Rogers, Judge. Affirmed.
         Danny Jimenez, in pro. per.; and Robert L.S. Angres, under
appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 1999, Danny Jimenez pleaded guilty to second degree murder (Pen.

Code,1 § 187, subd. (a)) and admitted a firearm enhancement (§ 12022.5,
former subd. (a)(1)). He also admitted a strike prior (§ 667, subds. (b)-(i)) and
a serious felony prior (§ 667, subd. (a)(1)). He also waived his right to appeal.


1        All further statutory references are to the Penal Code.
      Jimenez was sentenced to an indeterminate term of 28 years to life,
plus a determinate term of 13 years in prison.
      In January 2019, Jimenez filed a petition for resentencing under
section 1170.95. The trial court appointed counsel and received briefing.
      In August 2020, the court denied the petition by written order. The
court found that at the time of the plea, Jimenez admitted he was the actual
killer of the victim; thus, Jimenez was not eligible for relief under
section 1170.95.
      Jimenez filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating he has not been able to identify any
arguable issue for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Jimenez the opportunity
to file his own brief on appeal. Jimenez has responded with a supplemental
brief, which we will discuss below.
                           STATEMENT OF FACTS
      In his change of plea Jimenez stated that he “unlawfully murdered a
human being by personal use of a gun and was unlawful [sic] in possession of
a gun while being convicted—while being a convicted felon.”
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issue which was considered in evaluating
the potential merits of this appeal: Did the trial court err when it held as a
matter of law that Jimenez did not qualify for remedial relief within the
meaning of section 1170.95.


                                        2
      Jimenez filed a lengthy submission containing a number of matters
outside the record on this appeal. He has included letters from counsel,
e-mails, and other documents unrelated to the petition for resentencing. His
brief does not raise any issues regarding the merits of the order denying his
petition for resentencing. He challenges his guilty plea and past and current
representation by counsel. Jimenez complains about counsel’s alleged failure
to timely notify him of the progress of the litigation regarding his
petition. Jimenez has not raised any arguable issues for reversal of the order
denying his petition under section 1170.95.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Jimenez on this appeal.
                                DISPOSITION
      The order denying appellant’s petition for resentencing under
section 1170.95 is affirmed.



                                                       HUFFMAN, Acting P. J.

WE CONCUR:




O'ROURKE, J.




DATO, J.




                                        3